Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on July 13, 2022.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9-11, 13, 18-22, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015/153340) in view of BEDI et al. (US 2011/0087276).
In reference to claims 1, 10, 11 and 20-22, THOMPSON et al. discloses an end effector comprising: an anvil 42 having an anvil face extending between a first end and a second end; an anvil blade channel 488 positioned to bisect the anvil face into a first half and a second half; a plurality of staple pockets 190  in the anvil face; a cartridge 44 having a cartridge face (figure 5) extending between a first cartridge end and a second cartridge end, the cartridge 44 retaining a plurality of staples 198 having first and second legs extending from a crown (figure 10C), such that the legs of the staples 198 are closed by the staple pockets 190 in the anvil face that oppose the staple cartridge; a cutting edge of a blade 252 that is movable in the anvil blade channel from the first anvil end to the second anvil end (10, 10B & 10C); and wherein the first anvil end is coupled 46 to the first cartridge end in the open and closed position, as well as the second anvil end and second cartridge end are coupled in the open and closed positions (figures 2B, 2C, 4A, 6A & 7A).  THOMPSON et al. does not disclose the staple pockets of the anvil face to be configured to bend the staple legs away from the longitudinal axis as claimed.
BEDI et al. teaches an end effector comprising: an anvil blade channel 133 formed in and extending from a first end to a second end (figure 17) of an anvil face 130 to bisect the anvil face 130 into a first half and a second half; a plurality of staple pockets 132 positioned on the anvil face (figure 17); a blade 164 movable within the anvil blade channel 133 from the first end of the anvil to the second end of the anvil; a cartridge including a cartridge face 158 defining a cartridge blade channel 156 and cavities 151 configured to retain a plurality of staples 400 having a first leg 404 and a second leg 406 extending perpendicularly (figure 49) from the longitudinal axis 401 of a crown 402 in a an open staple configuration and the first leg extending in a first (offset) direction away from the longitudinal axis and the second leg extending in a second (offset) direction away from the longitudinal axis in a closed staple configuration (figure 52; Diagram I below), wherein the first direction is different from the second direction; and a staple driver ramp 167 configured to urge the staples 400 from the cartridge cavities 151 as the staple driver ramp moves from a first end of the cartridge to a second end of the cartridge.


    PNG
    media_image1.png
    173
    323
    media_image1.png
    Greyscale

Diagram I
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the staple pockets in the anvil of THOMPSON et al. to form staple legs in different offset directions in different planes as claimed, since paragraphs 127 & 129 and  BEDI et al. teaches such a modification is equally sufficient to retain tissue as desired (THOMPSON et al.-figures 2E, 12B & 12C)
Regarding claims 3, 13 and 24, THOMPSON et al. further discloses the end effector to include a staple driver ramp 230a, 230b configured to move from the first end to the second end to deploy (figures 10 & 10B) the plurality of staples 198.
With respect to claims 8, 9, 18, 19, 29 and 30, THOMPSON et al. discloses a planar buttress 410 coupled to the anvil face, wherein the buttress 410 is formed from a bioabsorbable material (page 33, paragraph [00197].
Claims 5-7, 15-17 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. (WO 2015/153340) in view of BEDI et al. (US 2011/0087276) as applied to claims 1, 10 and 20 above, and further in view of BAXTER, III et al. (US 2016/0166256).
In reference to claims 5-7, 15-17 and 26-28, THOMPSON et al. discloses an end effector having an anvil and cartridge coupled as claimed, such that a blade moves longitudinally therethrough; and wherein the anvil 42 has a first track and second track separated by the blade channel (see Diagram II below).  THOMPSON et al. does disclose the cartridge comprising a track, such that the blade has flanges that travel in the respective tracks of the anvil and cartridge as claimed.

    PNG
    media_image2.png
    340
    295
    media_image2.png
    Greyscale

Diagram II
BAXTER, III et al. teaches an end effector comprising: an anvil 130 having an anvil face (figure 13) including an anvil blade channel (see Diagram III below) flanked by a first track (see Diagram III below) formed therein and extending from a first end to a second end of the anvil face  to bisect the anvil face into a first half and a second half; a cartridge 142 including a cartridge face defining a cartridge blade channel 143 flanked by a second track (see Diagram III below); and a blade 163 movable within the anvil blade channel from the first end of the anvil to the second end of the anvil, the anvil blade 163 having an I-shape (figure 2) such that a first flange 164 translates through the first track and a second flange 1622 that translates through the second track.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the cartridge of BAXTER, III et al. to include a track and to have modified the blade to have flanges defining an I-shape, since paragraph 41 of BAXTER, III et al. suggests such a modification controls the distance/tissue gap between the anvil face and cartridge face as the knife blade moves longitudinally through the end effector.

    PNG
    media_image3.png
    593
    526
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Applicant has amended the claims 1, 10 and 20 to include the limitations of previously claims 2, 4, 12, 14, 23 and 25; as well as, the additional limitation that the opposing ends of the anvil and cartridge are coupled in both the open and closed position.  The additional limitations drawn to the coupling in both the open and closed positions have necessitated the new rejection in view of a different THOMPSON reference.  The new THOMPSON reference is specifically drawn to a linear surgical stapler having a blade that moves between the coupled opposing ends as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



October 13, 2022